PERRY, Judge
(concurring):
I wholly agree with the strong exhortation of Chief Judge Fletcher that the system must be assured of an accurate, authentic, and reliable record of the trial proceedings. However, I do not share his conclusion that this record was rendered a document measuring short of this requisite standard by the action of the trial judge in directing his court reporter to delete from the record the reporter’s conclusion that the nudge was “to awake him [the member] up.” As implied by his title, the duty of the court reporter is to report what transpires, not to interpret it. I believe the judge acted correctly within his province, in light of his ultimate responsibility to assure a true and accurate factual report of the proceedings.
In all other respects, I concur in the Chief Judge’s opinion.